DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 01/27/2022, Applicant, on 04/27/2022, amended claims 1-7, 11, and 13-18. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered, but they are not fully persuasive. The 35 USC § 102 has been overcome. However, the updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “Claim 1 includes limitations that cannot practically be performed in the human mind. For example, initiating a communication channel between the expert and the user cannot be performed in the human mind. Accordingly, Claim 1 cannot be deemed a mental process…Therefore, claim 1 is not directed to an abstract idea as alleged in the Office Action. Claim 11 is not directed to an abstract idea for similar reasons. Claims 2 — 10 and 12 — 20 are not directed to an abstract idea by virtue of depending from non-abstract base claims. Therefore, the Applicant requests withdrawal of the §101 rejections.” (Remarks 04/27/2022)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The claimed subject matter is merely claims a method for receivign and analyzing information regarding project data.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of receiving data, updating data, and generating response can be performed by a human (mental process/pen and paper).  The practice of receiving information and constructing requests/responses with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of receiving and analyzing data specifically for service project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a project(s), and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to the claims of 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the computer program product (claims 1-10) and system (claims 11-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: receive a request from a user of an integrated platform for an expert analysis of an industrial automation project; in response to receiving the request, analyze the request from the user; generate one or more response options based on analyzing the request; and generate an automated response to the request based on the one or more response options;  evaluate the automated response, the evaluation comprising: based on a determination that the automated response is satisfactory: update a cross-platform file comprising data from a plurality of lifecycle phases of the industrial automation project with information from the automated response for use in one or more applications of the integrated platform; and based on a determination that the automated response is not satisfactory: identify an expert to address the request; and initiate a communication channel between the expert and the user.Independent claim 11 recites the system for performing the CRM of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A non-transitory, computer-readable medium, having stored thereon instructions that, upon execution by one or more processors, cause the one or more processors to…; a machine learning algorithm…An integrated platform, comprising: one or more processors; and a memory having stored thereon instructions that, upon execution by the one or more processors, cause the one or more processors to  (as recited in claims 1, 10, and 11).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A non-transitory, computer-readable medium, having stored thereon instructions that, upon execution by one or more processors, cause the one or more processors to…; a machine learning algorithm…An integrated platform, comprising: one or more processors; and a memory having stored thereon instructions that, upon execution by the one or more processors, cause the one or more processors to  (as recited in claims 1, 10, and 11) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0031]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-10 and 12-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-10 “wherein the request is received via a virtual assistant providing voice interactions interactions, and analyzing the request comprises invoking a natural language processor to analyze and translate the request to an action within an application of the one or more applications of the integrated platform; wherein the communication channel comprises one of a chat window, an e-mail, or a video call; identify the expert based on at least one of experience, company affiliation, degrees, or certifications; wherein the expert is at least one of a distributor of components, a system integrator, a customer of the integrated platform, an employee of a manufacturer of the components, or an employee associated with the integrated platform; access a cross-platform file; retrieve data regarding an industrial automation project from the cross-platform file; and analyze the request in view of the data within the cross-platform file; wherein the request from the user includes an inquiry to identify missing components from an industrial automation system design  of the industrial automation project; identify one or more predicted missing components based on project design goals of the industrial automation system design;  identify a second industrial automation system design based on the second industrial automation system design having similar components to the industrial automation system design; and identify one or more predicted missing components based on the second industrial automation system design;  provide the request as input to a machine learning algorithm; and receive the one or more response options as output from the machine learning algorithm; ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (12-20) recite the system for performing the CRM of claims 2-10. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160282859 (hereinafter “Wilber”) et al., in view of U.S. Patent 9424543 to (“Anderson”) et al.   
As per claim 1, Wilber teaches a non-transitory, computer-readable medium, having stored thereon instructions that, upon execution by one or more processors, cause the one or more processors to: 
receive a request from a user of an integrated platform for an expert analysis of an industrial automation project; in response to receiving the request, analyze the request from the user; generate one or more response options based on analyzing the request; and generate an automated response to the request based on the one or more response options;Wilber 0116-0120: “Referring back to FIG. 8, at block 146, the computing device 26 may automatically send a request to a technician or a service provider to replace or service a piece of the industrial automation equipment 16 based on the respective equipment prioritization score 134. In one embodiment, if the respective equipment prioritization score 134 is greater than a threshold, the computing device 26 may adjust a schedule of a technician to indicate that the respective piece of equipment 16 is to be replaced, send a request to the cloud-based computing system 28 to receive virtual assistance to formulate a plan to minimize risk of the respective piece of equipment 16 from decreasing efficiency of the industrial application 24, and the like. At block 148, the computing device 26 may create and send a purchase order to purchase additional spare pieces of equipment 16 or to restock inventory levels at the respective facility. In embodiment, the computing device 26 may send the purchase order when the respective equipment prioritization score 134 is above a threshold.”Examiner note: The art teaches the ability to receive a request for expert analysis (technician or service provider). The art also teaches the ability to analyze the request via a prioritization score and then use said score to choose am automated response from a plurality of response options (create purchase order or restock levels). Thus, one of ordinary skill in the art would agree that the art teaches the limitations as claimed. 
Wilber may not explicitly teach the following. However Anderson teaches:
evaluate the automated response, the evaluation comprising: based on a determination that the automated response is satisfactory: update a cross-platform file comprising data from a plurality of lifecycle phases of the industrial automation project with information from the automated response for use in one or more applications of the integrated platform; and based on a determination that the automated response is not satisfactory: identify an expert to address the request; and initiate a communication channel between the expert and the user; Anderson, claim 1: “ creating, by the one or more computer processors, the authentication file on the at least one pre-authorized computing device when the at least one reviewer logs into the at least one pre-authorized computing device; storing, by the one or more computer processors, the authentication file on the at least one pre-authorized computing device of the at least one reviewer; and determining, by the one or more computer processors, whether the authentication file from the at least one pre-authorized computing device is associated with the at least one reviewer; responsive to a determination that the authentication file received from the at least one pre-authorized computing device is not associated with the at least one reviewer, denying, by the one or more computer processors, the request, wherein denying includes rejecting processing of the change to the project and removing the custom key in the at least two URLs sent to the at least one pre-authorized computing device of the at least one reviewer from the change management system; and responsive to a determination that the authentication file received from the at least one pre-authorized computing device is associated with the at least one reviewer, accepting, by the one or more computer processors, the request, wherein accepting includes approving processing of the change to the project and removing the custom key in the at least two URLs sent to the at least one pre-authorized computing device of the at least one reviewer from the change management system.”
Wilber and Anderson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber with the aforementioned teachings from Anderson with a reasonable expectation of success, by adding steps that allow the software to receive and review data with the motivation to more efficiently and accurately organize and analyze information [Anderson 017].
 Claim 11 is directed to the system for performing the CRM of claim 1 above. Since Wilber and Anderson teach the system the same art and rationale apply. 
 Claims 2-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160282859 (hereinafter “Wilber”) et al., in view of U.S. Patent 9424543 to (“Anderson”) et al., and in view of U.S. PGPub 20140270108 to (hereinafter “Riahi”) et al.  
As per claim 2, Wilber and Anderson teach all the limitations of claim 1.
 Wilber and Anderson may not explicitly teach the following. However Riahi teaches:
wherein the request is received via a virtual assistant providing voice interactions, and analyzing the request comprises invoking a natural language    processor to analyze and translate the request to an action within an application of the one or more applications of the integrated platform;Riahi 0020-0021: “ the intelligent automated agent may be configured to have particular traits or capabilities that would be suitable for use in a contact center. These traits or capabilities include deduction-reasoning-problem solving, knowledge representation and commonsense knowledge, planning, learning, natural language processing, perception, creativity, and suitable general intelligence for use in the contact center….According to an exemplary embodiment of the present invention, a system for a contact center is provided. The system includes: a processor; an interactive voice response (IVR) node configured to run on the processor to engage in an incoming interaction from a customer to the contact center by presenting set scripts to the customer and receiving corresponding responses from the customer; an intelligent automated agent configured to run on the processor and to communicate with the IVR node, the automated agent including an artificial intelligence engine; a call server node configured to run on the processor to communicate with the automated agent and to route the interaction and the responses to one of a pool of live agents or to the automated agent; a switch configured to route the incoming interaction to the IVR node, the automated agent, and the call server node;…0190-0192: the intelligent automated agent may be configured as a part of an automated online assistant that uses artificial intelligence to provide customer service or other assistance on, for example, a website. Such an assistant, for example, may be composed of a dialog system, an avatar, and an expert system to provide specific expertise to the customer.”
Wilber, Anderson, and Riahi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Riahi with a reasonable expectation of success, by adding steps that allow the software to receive and voice data with the motivation to more efficiently and accurately organize and analyze data [Riahi 0021].
 As per claim 3, Wilber and Anderson teach all the limitations of claim 1.
 Wilber and Anderson may not explicitly teach the following. However Riahi teaches:
Wherein the communication channel comprises one of a chat window, an e-mail, or a video call ; Riahi 0010: “the automated agent communicates across all of the channels (such as voice, e-mail, chat, web, mobile, smartphone, etc.) used by customers of the contact center. In one exemplary embodiment, the automated agent serves as a consistent entry point for a particular customer contacting an enterprise. In one embodiment, the automated agent remembers previous interactions with a particular customer (or that the customer had with the contact center), and modifies its responses to future interactions with the same customer to reflect the earlier interactions.””
Wilber, Anderson, and Riahi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Riahi with a reasonable expectation of success, by adding steps that allow the software to receive and voice data with the motivation to more efficiently and accurately organize and analyze data [Riahi 0021].
 As per claim 4, Wilber and Anderson teach all the limitations of claim 1.
 In addition, Riahi teaches: 
wherein the instructions to identify the expert comprise instructions that, upon execution by the one or more processors, cause the one or more processors to identify the expert based on at least one of experience, company affiliation, degrees, or certifications;Riahi 0019: “the automated agent assign live agents to customers based on a variety of criteria, such as past experience with live agents by the customer, the mood of the customer (some live agents are more capable of handling particular moods), customer preferences, etc….0036: routing the first interaction and the first responses from the call server node to the automated agent; running a routing server node on the processor, the routing server node being configured to identify an appropriate live agent from the pool of live agents for which to route the second interaction; and routing the second interaction and the second responses from the call server node to the appropriate live agent as identified by the routing server.”
Wilber, Anderson, and Riahi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Riahi with a reasonable expectation of success, by adding steps that allow the software to receive and voice data with the motivation to more efficiently and accurately organize and analyze data [Riahi 0021].
 As per claim 5, Wilber and Anderson teach all the limitations of claim 1.
 In addition, Riahi teaches:
wherein the expert is at least one of a distributor of components, a system integrator, a customer of the integrated platform, an employee of a manufacturer of the components, or an employee associated with the integrated platform;Riahi 0036: “routing the first interaction and the first responses from the call server node to the automated agent; running a routing server node on the processor, the routing server node being configured to identify an appropriate live agent from the pool of live agents for which to route the second interaction; and routing the second interaction and the second responses from the call server node to the appropriate live agent as identified by the routing server...0141: the live agent pool administration module 140 contains an available live agent pool module 510 for overseeing a pool of available live agents for the enterprise. These agents may be selected from the live agent database 350 and may, for example, be employed by or assigned to a particular enterprise based on the enterprise's arrangement (for example, own, lease, outsource, contract) with the contact center.”
Wilber, Anderson, and Riahi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Riahi with a reasonable expectation of success, by adding steps that allow the software to receive and voice data with the motivation to more efficiently and accurately organize and analyze data [Riahi 0021]. 
 As per claim 13, Wilber, Anderson, and Riahi teach all the limitations of claim 12.
 In addition, Riahi teaches: 
wherein the instructions comprise further instructions that, upon execution by the one or more processors, cause the one or more processors to: invoke the natural language processor, wherein: the one or more natural language processors, upon being invoked: -30-2018P-167-US-DIV1 analyze the request; and translate the request to an action within an application of the integrated platform, and the action is one of the one or more response options;Riahi 0022-0036: “The call server node may be further configured to route the interaction and the responses to the automated agent at a request of the customer...routing the first interaction and the first responses from the call server node to the automated agent; running a routing server node on the processor, the routing server node being configured to identify an appropriate live agent from the pool of live agents for which to route the second interaction; and routing the second interaction and the second responses from the call server node to the appropriate live agent as identified by the routing server...0178-0191: the content analyzer module 1160 may use natural language processing technology to analyze the text-based content and determine how to accurately process and/or respond to the communication... The dialog system may include a natural language processor. In addition, the dialog systems may have integrated chatterbots, giving them more or less an ability to engage in small talk or casual conversations”
Wilber, Anderson, and Riahi are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Riahi with a reasonable expectation of success, by adding steps that allow the software to receive and analyze voice data with the motivation to more efficiently and accurately organize and analyze data [Riahi 0021]. 
 Claims 12 and 14-16 are directed to the system for performing the CRM of claims 2-5 above.  Since Wilber, Anderson, and Riahi teach the system the same art and rationale apply.  
 Claims 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160282859 (hereinafter “Wilber”) et al., in view of U.S. Patent 9424543 to (“Anderson”) et al., and in view of U.S. PGPub 20050234763 to (hereinafter “Pinto”) et al.
  As per claim 6, Wilber and Anderson teaches all the limitations of claim 1.
 Wilber and Anderson may not explicitly teach the following. However, Pinto teaches:
wherein the instructions comprise further instructions that, upon execution by the one or more processors, cause the one or more processors to: access the cross-platform file; retrieve data regarding the industrial automation project from the cross-platform file; and analyze the request in view of the data within the cross-platform file;Pinto 0111-0117: “Robust model assessment can be enhanced by bootstrap sampling for model parameter estimation, to expedite the process of linking multiple models. Automated cross-validation of multiple sample selections will identify the variables that are strongly predictive across multiple samples… Good predictive models often combine predictor variables from diverse sources, such as demographics and transactions. The model generation platform may combine variables from multiple sources and deal simultaneously with multiple targets as indicated in FIG. 13. One type of predictive model 232 may need to be combined 230 with at least one other predictive model 234 of the same or different type. In such situations, it is important and appropriate to deal with response propensity in order to create cross-modal deciles.”
Wilber, Anderson, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to receive and cross platform data with the motivation to more efficiently and accurately organize and analyze data [Pinto 0117].
  As per claim 7, Wilber teaches all the limitations of claim 1.
 Wilber may not explicitly teach the following. However, Pinto teaches:
wherein the request from the user includes an inquiry to identify missing components from an industrial automation system design of the industrial automation project;Pinto 0008-0013: “In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, automatically imputing missing values for variables associated with the data… The user is enabled to invoke the automatic imputing as part of a user interface feature that displays information about variables for which values are missing. The automatic imputing is invoked by rule based on the variable or type of variable. The variables for which missing values are…0060, 0071-0073: Even when aggregated and summarized, the resulting variables may not reveal their full predictive power. As shown in FIG. 6, the model generation platform provides automated and interactive features to transform variables by imputing missing values 120, compensating for sparsely sampled values 122, smoothing variables with grouping and splines 124.” Examiner note: The art teaches the ability to infer/recommend/identify missing data.
Wilber, Anderson, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to identify and model data with the motivation to more efficiently and accurately organize and analyze data [Pinto 0008].
 As per claim 8, Wilber and Pinto teaches all the limitations of claim 7.
 In addition, Pinto teaches:
wherein the instructions comprise further instructions that, upon execution by the one or more processors, cause the one or more processors to: identify one or more predicted missing components based on project design goals of the industrial automation system design; Pinto 0008-0013: “In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, automatically imputing missing values for variables associated with the data… The user is enabled to invoke the automatic imputing as part of a user interface feature that displays information about variables for which values are missing. The automatic imputing is invoked by rule based on the variable or type of variable. The variables for which missing values are…0060, 0071-0073: Even when aggregated and summarized, the resulting variables may not reveal their full predictive power. As shown in FIG. 6, the model generation platform provides automated and interactive features to transform variables by imputing missing values 120, compensating for sparsely sampled values 122, smoothing variables with grouping and splines 124.” Examiner note: The art teaches the ability to infer/recommend/identify missing data.
Wilber, Anderson, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to identify and model data with the motivation to more efficiently and accurately organize and analyze data [Pinto 0008].
 As per claim 9, Wilber and Pinto teaches all the limitations of claim 7.
 In addition, Pinto teaches:
wherein the instructions comprise further instructions that, upon execution by the one or more processors, cause the one or more processors to: identify a second industrial automation system design based on the second industrial automation system design having similar components to the industrial automation system design; and identify one or more predicted missing components based on the second industrial automation system design; Pinto 0042-0051: “In the stages of model generation, model process validation and final model selection, the user by means of point and click or checkbox can invoke software that automatically computes (d) candidate model statistical features tables which display ranked significant variables and goodness-of-fit as measured by the c-statistic (i.e., the area under the receiver-operator-characteristic (ROC) curve), (e) non-cumulative gains charts showing the response rate as percentile per decile compared with random selection as a base rate (100%), (f) cross-sample comparison statistics for the candidate model that compare the development sample and validation datasets to determine the robustness and generality of the candidate model, (g) cumulative and non-cumulative gains charts that are similarly computed for the development sample and validation datasets to reveal whether the candidate model is sufficient in terms of performance and robustness beyond the sample dataset on which it was based…0110: After a candidate model has been determined in the model development procedure, the model is applied to the holdout or validation subset for comparison 212. Selected measures, for example, the similarity of the c-statistics (obtained from the ROC curves) and the cumulative and non-cumulative gain functions provide the basis for candidate model validation 214.” Examiner note: The art teaches the ability to identify projects/models that have similarities and utilizes data sets to make predications. Additionally, the claim limitation is merely a repeated step of claims 7 and 8, which the art already teaches.  
Wilber, Anderson, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to identify and model data with the motivation to more efficiently and accurately organize and analyze data [Pinto 0008]..
 As per claim 10, Wilber teaches all the limitations of claim 1.
 Wilber may not explicitly teach the following. However, Pinto teaches:
wherein the instructions to analyze the request from the user comprise instructions that, upon execution by the one or more processors, cause the one or more processors to: provide the request as input to a machine learning algorithm; and receive the one or more response options as output from the machine learning algorithm;Pinto 0008-0013: “In general, in another aspect, a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, automatically imputing missing values for variables associated with the data… The user is enabled to invoke the automatic imputing as part of a user interface feature that displays information about variables for which values are missing. The automatic imputing is invoked by rule based on the variable or type of variable. The variables for which missing values are…0184: the decision tree of the data exploratory stage will have suggested any complex interactions as such machine learning classifiers can deal with complex regions within covariates but may over fit the observations, if the trees are expanded too deeply. Therefore, restricting the nodes to those of a certain size above some cutoff point will generate potentially significant transformed covariates.” Examiner note: The art teaches the ability to infer/recommend/identify missing data.
Wilber, Anderson, and Pinto are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wilber and Anderson with the aforementioned teachings from Pinto with a reasonable expectation of success, by adding steps that allow the software to utilize machine learning with the motivation to more efficiently and accurately organize and analyze data [Pinto 0184].
 Claims 17-20 are directed to the system for performing the CRM of claims 6-10 above.  Since Wilber, Anderson, and Pinto teach the system the same art and rationale apply.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomson, Rodney A.. Method And Apparatus For On-site Enterprise Associate And Consumer Matching, .U.S. PGPub 20040078209 The present invention relates to providing appropriate assistance to consumers at an enterprise site. In particular, the present invention relates to detecting the presence and requirements of a consumer at an enterprise site, and allocating resources to address the consumer's requirements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683